On April 27, 1932, Jerome O. Gray, claimant, filed this original proceeding, claiming error of the State Industrial Commission on failure to grant an award upon a claim filed before the Commission in which he sought compensation for an alleged injury to his hearing.
On the 29th day of March, 1932, the State Industrial Commission entered its order sustaining the demurrer to the evidence offered by the claimant below, finding in effect by said ruling that the proof offered by claimant did not support an accidental injury due to said alleged injury in that proof shows claimant's loss of hearing is occupational and not accidental within contemplation of the Workmen's Compensation Law. (St. 1931, sec. 13348, seq.)
On February 21, 1933, the petitioner was granted his first extension of 20 days in which to file brief. After a long default, and finally, on the 2nd day of August, 1933, he obtained his last order of a further 10 days in which to file a brief. That time has expired and no brief has been filed. The cause is here upon motion to determine. We have examined the record, and find that the same reasonably supports the holding of the Industrial Commission as to the injury being occupational. The order of the Industrial Commission is sustained and the proceeding dismissed.